Citation Nr: 0813012	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of bilateral sagittal split osteotomy with 
hydroxyl apatite augmentation of the mandibular alveolar 
ridge and callous, left mandibular split thickness skin 
graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had service as a Merchant Marine between July 
1944 and August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Residuals of bilateral sagittal split osteotomy with hydroxyl 
apatite augmentation of the mandibular alveolar ridge and 
callous, left mandibular split thickness skin graft include 
inter-incisal range of motion of 50 millimeters and later 
excursion of 9 millimeters; there is no bone loss of the 
mandible, maxilla, or hard palate; there is no functional 
impairment due to loss of motion and masticatory function; 
nonunion and severe malunion are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral sagittal split osteotomy with hydroxyl apatite 
augmentation of the mandibular alveolar ridge and callous, 
left mandibular split thickness skin graft have not been met.  
38 U.S.C.A. §§1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.149, Diagnostic Codes 9903, 9904, 9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in August 2004 discussed the evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record was listed.  The veteran was asked to identify 
further evidence.  He was told how VA would assist him in 
obtaining evidence supportive of his claim.  

A November 2007 letter advised the veteran that a VA 
examination had been requested.  He was told how VA 
determines disability ratings and effective dates.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional supportive evidence.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, fundamental fairness has been 
preserved.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Even 
when we accept a timing error, which we presume to be 
prejudicial, the record reflects that he had a meaningful 
opportunity to participate such that any preadjudicatory 
notice error did not affect the fundamental fairness of the 
adjudication now on appeal.  The veteran was informed of the 
decision and of the right to appeal.  He did appeal.  The 
rating decision and the SOC explained the reasons for the 
decision.  The veteran voiced his argument in the substantive 
appeal.  Although there was presumed prejudice in the timing 
error, the adjudication is fundamentally fair.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board observes that the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in August 2004 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  Regardless, if Dingess is not 
applicable since this issue was post-enactment of VCAA, as 
stated above, fundamental fairness has been preserved.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability did not significantly 
change and a uniform evaluation is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

 In a June 2005 rating decision, the RO granted entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for status 
post bilateral sagittal split osteotomy with hydroxyl apatite 
augmentation of the mandibular alveolar ridge and callous of 
a left mandibular split thickness skin graft.  A 10 percent 
evaluation was assigned.  The veteran expressed his 
disagreement with the assigned evaluation.  

Review of the record reveals that the veteran underwent 
bilateral sagittal split osteotomy in 1989, with 
hydroxylapatite augmentation of the mandibular alveolar ridge 
six months later.  Complete dentures were fabricated in 1990, 
but the patient was unable to wear the lower denture due to 
inadequate vestibular and floor of mouth depth.  In August 
1991 the veteran underwent mandibular vestibuloplasty with 
lowering of the floor of the mouth.  In November 1991 he 
underwent exploration of the lingual soft tissue due to an 
indurated area of the mandible.  Laser excision of a skin 
graft callous was conducted in September 2000.

The Board observes that a VA examination was conducted in May 
2005.  The examiner noted that he had not reviewed the 
medical records.  With respect to the physical examination, 
the examiner indicated that there was loss of the body of the 
maxilla or mandible, but did not state the extent of that 
loss.  He also reported bone loss in the form of edentulous 
atrophy, but did not describe the location or extent of that 
loss.  Moreover, the examiner did not address whether there 
was malunion or nonunion of the mandible.  

An additional VA examination was carried out in December 
2007.  The examiner reviewed the history of the veteran's 
disability.  He noted that the veteran was completely 
edentulous.  He stated that there was no loss of the mandible 
other than normal mild atrophy associated with the edentulous  
state.  There was no functional impairment due to loss of 
motion and masticatory function loss.  Inter-incisal range of 
motion was noted to be 50 millimeters.  Lateral excursion was 
reported as 9 millimeters.  There was no bone loss of the 
mandible, maxilla, or hard palate.  The diagnosis was status 
post mandibular osteotomy and split thickness skin graft.  

Residuals of bilateral sagittal split osteotomy with hydroxyl 
apatite augmentation of the mandibular alveolar ridge and 
callous, left mandibular split thickness skin graft is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.150, diagnostic code 9904.  Under this code, 
malunion of the mandible warrants a 10 percent rating for 
moderate displacement, and a 20 percent rating is warranted 
for severe displacement.  A note under this code specifically 
provides that the rating is dependent on the degree of motion 
and relative loss of masticatory function.

Diagnostic code 9903 provides a 10 percent evaluation for 
moderate nonunion of the mandible, and a 30 percent 
evaluation for severe nonunion.  

Loss of temporomandibular articulation is evaluated under 
diagnostic code 9905, which provides a 10 percent evaluation 
for inter-incisal range of 31 to 40 millimeters.  A 20 
percent evaluation requires inter-icisal range limited to 21-
30 millimeters.

Having reviewed the evidence pertaining to the veteran's 
dental disability, the Board has concluded that an evaluation 
in excess of 10 percent is not warranted.  In this regard, 
the Board notes that there is no loss of the mandible other 
than mild loss associated with the veteran's edentulous 
state.  There is no loss of the maxilla or hard palate.  
There is no functional impairment due to loss of motion and 
masticatory function loss.  Inter-incisal range of motion is 
50 millimeters, and lateral excursion is 9 millimeters.  
There is no evidence of nonunion.  Likewise, there is no 
evidence indicating severe malunion.  In summary, the 
evidence demonstrates an absence of loss of motion or 
masticatory function that would support a higher evaluation.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent is not for application.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral sagittal split osteotomy with hydroxyl apatite 
augmentation of the mandibular alveolar ridge and callous, 
left mandibular split thickness skin graft is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


